Citation Nr: 0701034	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-06 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable rating for degenerative disc 
disease of the lower thoracic spine.

2.  Entitlement to service connection for plantar fasciitis, 
right foot.

3.  Entitlement to service connection for left knee strain.

4.  Entitlement to service connection for right knee strain.

5.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to January 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2003, a 
statement of the case was issued in February 2005, and a 
substantive appeal was received in March 2005.   

The Board notes that the September 2003 RO rating decision 
that is the subject of this appeal included four issues that 
have not been appealed and are therefore not before the Board 
at this time.  One of these decisions granted service 
connection for degenerative disc disease of the lumbar spine 
and granted a 10 percent disability rating.    

The issues of service connection for plantar fasciitis of the 
right foot, right knee sprain, and left knee sprain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the thoracic 
spine is manifested by pain for a few hours a day.  It is not 
manifested by moderate or severe limitation of motion.  

2.  Degenerative disc disease of the cervical spine was not 
manifested during the veteran's active duty service or within 
one year of discharge, nor is it otherwise related to 
service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for degenerative 
disc disease of the thoracic spine have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Code 5291 (prior to September 
26, 2003) and Diagnostic Codes 5235 to 5243 (2006).

2.  Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in March 2003.  That same month, a VCAA letter was 
issued to the appellant.  This letter effectively notified 
the appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Since the March 2003 VCAA letter 
preceded the September 2003 RO rating decision, there is no 
defect with respect to the timing of the VCAA notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there has been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
March 2003 in which it advised the appellant what information 
and evidence is needed to substantiate his claims, what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Regarding the 
veteran's service connection claim for degenerative disc 
disease of the cervical spine, since the Board concludes 
below that the preponderance of the evidence is against the 
claim, any questions as to the appropriate disability rating 
and effective date to be assigned are rendered moot.  
Regarding the veteran's increased rating claim for 
degenerative disc disease of the thoracic spine, the Board 
notes that the RO sent the veteran a February 2005 statement 
of the case that included the rating criteria upon which his 
claim would be decided.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and reports 
of VA examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues decided herein.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his degenerative disc disease of the thoracic 
spine warrants a compensable disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

When service connection was granted on September 12, 2003, 
the veteran's thoracic spine disability was rated under 
Diagnostic Code 5291.  This regulatory provision held that a 
rating of 10 percent was warranted for limitation of motion 
that was moderate or severe.  A noncompensable rating was 
warranted for slight limitation of motion.  

The Board notes that during the pendency of the veteran's 
appeal the regulations pertaining to the evaluation of spinal 
disabilities have been amended.  See 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  The current 
General Rating Formula for Diseases and Injuries holds that 
for diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
based on incapacitating episode) a 100 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
spine.  A 50 percent rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent rating is warranted when there is forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
rating is warranted when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

The new criteria also includes the following provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  5235 Vertebral fracture or 
dislocation 5236 Sacroiliac injury and weakness 5237 
Lumbosacral or cervical strain 5238 Spinal stenosis 5239 
Spondylolisthesis or segmental instability 5240 Ankylosing 
spondylitis 5241 Spinal fusion 5242 Degenerative arthritis 
of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

As noted above, during the pendency of the veteran's appeal 
the regulations pertaining to the evaluation of spinal 
disabilities have been amended.  See 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
United States Court of Veterans Appeals (now the United 
Stated Court of Appeals for Veterans Claims) (Court) held 
that when the governing law or regulations change during an 
appeal, the most favorable version will be applied.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

The veteran stated in a March 2005 Statement in Support of 
the Claim (VA Form 21-4138) that he has not sought treatment 
for his back pain since service.  Consequently, the only post 
service medical record documenting the severity of his 
disability is an April 2003 VA examination report.  He 
complained of problems bending, lifting, and getting out of 
bed everyday.  He stated that he has symptoms for a few hours 
every day and he has missed work a few times.  He reported 
that he can perform many activities of daily living (he can 
brush his teeth, cook, walk, shower, climb stairs, shop, 
vacuum, dress himself, garden, drive, take out garbage, push 
the lawnmower) most of the time.  

Upon examination of the thoracolumbar spine, the veteran was 
able to forward flex from 0-95 degrees; extend from 0-35 
degrees; right and left lateral flex from 0-40 degrees; and 
right and left rotate from 0-35 degrees.  This represents 
full range of motion.  Furthermore, the clinician stated that 
range of motion was not affected by pain, fatigue, weakness, 
lack of endurance, or incoordination.  The veteran's posture 
and gait were normal.  X-rays revealed with minimal diffuse 
lumbar spondylosis with moderate localized degenerative disc 
space narrowing L4-5 and L5-S1.  

The Board finds that a compensable rating is not warranted 
under either the old or new criteria.

As noted above, under the old criteria, pursuant to 
Diagnostic Code 5291, a 10 percent rating was warranted for 
limitation of motion that was moderate to severe.  The April 
2003 VA examination revealed that the veteran has full range 
of motion.  Therefore, a compensable evaluation under the 
previous criteria is not for application.

Under the current rating criteria, a 10 percent rating is 
warranted when there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  Once again, the April 2003 VA examination 
revealed that the veteran had full range of motion of the 
thoracolumbar spine.  Moreover, there was no evidence of 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour, a vertebral body 
fracture with loss of 50 percent or more of the height.  As 
such, a compensable evaluation under the new criteria is also 
not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for degenerative disc disease 
of the thoracic spine must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Service Connection

The remaining issue before the Board involves a claim of 
entitlement to service connection. Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as degenerative disc disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board notes that the veteran underwent an April 2003 VA 
examination at which time he reported that he began having 
neck pain in 1989, following an airplane accident.  He 
reported intermittent neck pain two to three times per year 
(each instance lasting approximately two to three days).  

However, the veteran's service medical records reveal no 
complaints, symptoms, diagnoses, or treatment attributed to a 
cervical spine disability.  These service medical records 
include examinations dated March 1981, May 1981, November 
1983, September 185, October 1986, October 1988, June 1989, 
October 1989, October 1990, November 1991, November 1992, 
September 1993, October 1994, October 1995, and January 1997.  
Every examination of the spine yielded normal findings.  
Moreover, at each examination, the veteran completed a Report 
of Medical History in which he indicated, by checked box, 
that he did not have; arthritis; swollen or painful joints; 
or bone, joint, or other deformity.  

The veteran indicated in a Statement in Support of the Claim 
(VA Form 21-4138) that he does not receive treatment for the 
pain in his cervical spine because he does not feel that the 
treatment will help.  Instead he lives with the pain and 
takes medication as needed.  He also stated that since he did 
not want to be taken off of flight status, he only sought 
treatment during service when it was absolutely necessary.  
Consequently, the service medical records do not document 
this claimed disability.  

Without evidence of a cervical spine disability in service or 
within one year of service, the presumption of service 
connection is not applicable.  In the absence of the 
presumption of service connection, the veteran would need a 
nexus opinion to link any current disability to service.  
Unfortunately, without any evidence of a cervical spine 
disability or injury in service, there is nothing to which a 
clinician could link the currently claimed disability.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for degenerative disc disease of 
the cervical spine must be denied.  See Gilbert v. Derwinski, 
1 Vet. App 49 (1990).
   



ORDER

Entitlement to a compensable rating for degenerative disc 
disease of the thoracic spine is denied.

Entitlement to service connection for degenerative disc 
disease of the cervical spine is denied.


REMAND

In regards to the veteran's left knee, he completed an 
October 1995 Report of Medical History in which he complained 
of bilateral knee pains after long runs.  In a September 1996 
Report of Medical History, he complained of anterior knee 
pain when going down stairs.  He underwent x-rays in November 
1996 and those x-rays were normal.  

The veteran underwent an April 2003 VA examination in which 
he was diagnosed with a left knee sprain.  The clinician 
failed to render an opinion regarding the etiology of the 
veteran's left knee strain (to include whether or not it had 
its origins in service).  

Similarly, the veteran complained of right knee pain in June 
1981.  He complained of weakness and giving way.  The 
clinician noted that the right knee was swollen.  It was 
diagnosed as a sprain that eventually resolved on its own.  
As noted above, he complained of bilateral knee pain in 
Reports of Medical History dated October 1995 and September 
1996.  

The April 2003 VA clinician diagnosed the veteran with a 
right knee strain, but once again failed to render a medial 
opinion regarding the etiology of the strain.  

In regards to the veteran's right foot plantar fasciitis, in 
April 1983, he reported injuring his right foot when he 
jumped off of a sailboat.  He suffered from pain, swelling, 
and ecchymosis on the lateral plantar aspect of his right 
foot.  He was diagnosed with soft tissue swelling.  

The veteran complained of right foot pain again in April 
1995.  He was assessed with right foot extensor pain.

At his April 2003 examination, the veteran was diagnosed with 
plantar fasciitis and flatfeet bilaterally.  The clinician 
failed to provide an opinion regarding the etiology of the 
disability.  

The record indicates that the veteran sought treatment for 
right foot pain as late as April 1995, and complained of 
bilateral knee pain as late as September 1996.  Since the 
veteran had bilateral knee pain and right foot pain in 
service, and he has current diagnoses of bilateral knee 
strains and plantar fasciitis, the Board finds that an 
examination is necessary to determine the etiology of the 
veteran's current diagnoses, and specifically whether any of 
the claimed disabilities began or are causally linked to 
service.  

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  The Board 
recognizes that the new requirements of VCAA notice were not 
in effect at the time the RO issued its VCAA notice.  As 
such, the new requirements do not constitute the basis of 
this remand.  However, since these issues need to be remanded 
on other grounds, the Board finds that the RO should comply 
with the most recent Court analysis.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.  The RO should ensure that the 
veteran is furnished proper notice in 
compliance with 38 C.F.R.§ 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, including the need to furnish 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature, etiology and 
severity of any disabilities of the right 
foot and bilateral knees.  Following a 
review of the relevant medical evidence 
in the claims file, to include the 
service medical records; post-service 
medical records; the medical history 
obtained from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the clinician should be asked 
to opine whether it is at least as likely 
as not (50 percent or more likelihood) 
that any disabilities to the left knee, 
right knee, and right foot began during 
or are causally linked to service.  The 
clinician is advised that an opinion of 
"more likely" or "as likely" would 
support the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claim.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.          
 
3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
with consideration of all evidence in the 
claims file.  The RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
retuned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. K. BARONE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


